14-4257
    Sherpa v. Sessions
                                                                                       BIA
                                                                                  Wright, IJ
                                                                               A087 640 023

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    27th day of March, two thousand seventeen.

    PRESENT:
             PIERRE N. LEVAL,
             REENA RAGGI,
             RICHARD C. WESLEY,
                  Circuit Judges.
    _____________________________________

    PASANG DONGA SHERPA,
             Petitioner,

                         v.                                          14-4257
                                                                     NAC
    JEFFERSON B. SESSIONS III,
    UNITED STATES ATTORNEY GENERAL,
             Respondent.*
    _____________________________________

    FOR PETITIONER:                      Stuart Altman, Law Office of Stuart
                                         Altman, New York, New York.



    * Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
    Attorney General Jefferson B. Sessions III is automatically
    substituted for former Attorney General Loretta E. Lynch as
    Respondent.
FOR RESPONDENT:            Benjamin C. Mizer, Principal Deputy
                           Assistant Attorney General; Douglas
                           E. Ginsburg, Assistant Director;
                           Deitz P. Lefort, Trial Attorney,
                           Office of Immigration Litigation,
                           United States Department of Justice,
                           Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a Board

of Immigration Appeals (“BIA”) decision, it is hereby ORDERED,

ADJUDGED, AND DECREED that the petition for review is DENIED.

    Petitioner Pasang Donga Sherpa, a native and citizen of

Nepal, seeks review of an October 29, 2014 decision of the BIA,

affirming a November 8, 2012 decision of an Immigration Judge

(“IJ”) denying Sherpa’s application for asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”). See In re Pasang Donga Sherpa, No. A087 640 023 (B.I.A.

Oct. 29, 2014), aff’g No. A087 640 023 (Immig. Ct. N.Y.C. Nov.

8, 2012). Under the circumstances of this case, we review the

decision of the IJ as supplemented by the BIA, see Yan Chen v.

Gonzales, 417 F.3d 268, 271 (2d Cir. 2005), applying well

established standards of review, see Xiu Xia Lin v. Mukasey,

534 F.3d 162, 165-66 (2d Cir. 2008). In so doing, we assume the

parties’ familiarity with the underlying facts and procedural

history of this case.




                               2
      For asylum applications like Sherpa’s, the agency may,

“[c]onsidering the totality of the circumstances,” base a

credibility finding on inconsistencies in an asylum applicant’s

statements and other record evidence “without regard to whether”

they go “to the heart of the applicant’s claim.”           8 U.S.C.

§ 1158(b)(1)(B)(iii); see Xiu Xia Lin, 534 F.3d at 163-64. We

“defer . . . to an IJ’s credibility determination unless, from

the totality of the circumstances, it is plain that no reasonable

fact-finder could make such an adverse credibility ruling.” Xiu

Xia Lin, 534 F.3d at 167.

      Here, the agency reasonably relied on several discrepancies

in the record in finding that Sherpa was not credible as to her

claims that Maoists threatened her, attacked her husband, and

killed her father on account of her membership in the Nepali

Congress Party.        Specifically, there was an inconsistency

between Sherpa’s testimony and her record evidence regarding

whether she had burned the initial threatening letter that she

received from the Maoist. Although she testified that she had

burned the letter, she, in fact, submitted it into evidence.

When confronted with this inconsistency, Sherpa claimed that

she was nervous and had forgotten about the letter. The IJ was

not   compelled   to    credit   Sherpa’s   explanation.   Sherpa’s


                                   3
testimony did not indicate that she had forgotten about the

letter; to the contrary, she remembered burning it. See Majidi

v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

do more than offer a plausible explanation for his inconsistent

statements to secure relief; he must demonstrate that a

reasonable   fact-finder   would       be   compelled   to   credit   his

testimony.” (citations and internal quotation marks omitted)).

    Further evidentiary concerns arose because the original

death certificate for her father that Sherpa submitted was

registered and signed three months before his date of death.

A second death certificate had an updated registration date and

stated that the first document simply contained a mistake. The

IJ was not required to credit this explanation, particularly

given that the first certificate was handwritten and the

registration date was written twice on the document, making it

unlikely that the date was simply a clerical error. See Majidi,
430 F.3d at 80. Sherpa’s argument that the IJ should not have

used a translation error in her father’s death certificate

against her is misplaced. The IJ acknowledged the translation

error and did not cite it as support for the adverse credibility

determination.




                                   4
    Finally, the agency reasonably relied on inconsistencies

regarding the attack on Sherpa’s husband.         Sherpa testified

inconsistently as to when the attack occurred and her allegation

that her husband was hospitalized after the attack was a detail

absent from her husband’s June 2012 letter describing the

incident. Her explanations for these inconsistencies were not

compelling.   See id.     In her brief, Sherpa argues that her

husband’s letter could not have included his hospitalization

because the letter was written in 2009, years before the attack.

This argument mischaracterizes the record, which includes two

letters from Sherpa’s husband, one from 2009 and another from

2012.

    Furthermore,    the     agency   reasonably   found   Sherpa’s

additional corroborating evidence insufficient to rehabilitate

her credibility. See Biao Yang v. Gonzales, 496 F.3d 268, 273

(2d Cir. 2007); Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir.

2007).

    Given these inconsistencies both within Sherpa’s testimony

and between her testimony and documentary evidence, substantial

evidence   supports       the   agency’s   adverse     credibility

determination.   See Xiu Xia Lin, 534 F.3d at 165-66.         That

credibility finding is dispositive of asylum, withholding of


                                 5
removal, and CAT relief because all three claims are based on

the same factual predicate. See Paul v. Gonzales, 444 F.3d 148,

156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                         FOR THE COURT:
                         Catherine O’Hagan Wolfe, Clerk of Court




                               6